Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Response to Amendment
	Applicant's amendment dated 11/08/2021 in which claims 1, 2, and 6 were amended, claim 5 was cancelled, and claims 8-10 were withdrawn has been entered of record. Currently, claims 1-10 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


	Claims 1-4, 6-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ishikawa (U.S. Patent Publication 2004/0012995).

Claim 1. An apparatus comprising: : a signal generator (60 Fig 1); a decoder connecting the signal generator (21 Fig 2); a plurality of rows connected to the decoder (rows of BLs, Ishikawa Fig 1) ; a plurality of first columns (Columns of WLs Fig 1): a plurality of second columns (Columns of SLs Fig 1); a plurality of devices, wherein each of the plurality of devices is connected among one of the plurality of rows (memory cells Fig 1), one of the plurality of first columns (Cols of WLs), and one of the plurality of second columns (Cols of SLs); a shared end on the plurality of first columns (memory cell gate voltages on WLs are shared) or the plurality of the second columns connecting to the plurality of the devices in the same row (memory cells are connected among on of the plurality of rows, one of the plurality of first columns and one of the plurality of second columns row select circuit connecting to the plurality of devices in the same row through row select circuit 20, column select circuit 30 and control circuit 60), wherein the shared end holds a stable voltage potential (shared end holds a stable voltage potential above or below the threshold value of the gate transistor coupled to the WL); a pulse generator (30 Fig 1) connecting to the plurality of first columns (BLs connecting of 30); and a signal output connected to the plurality of second columns (output of column select transistors Fig 1 connect to the columns through the memory cells).



Claim 3. The apparatus as claimed in claim 1, wherein the stable voltage potential is a constant DC voltage (GND is a constant DV voltage).

Claim 4. The apparatus as claimed in claim 1, wherein one of the plurality of devices comprises: a first RRAM connected to one of the plurality of rows (Resistive element of top right memory cell Fig 1); and a first access transistor serially connected to the first RRAM (Transistor of top right memory cell Fig 1), wherein the first access transistor is connected between one of the plurality of first columns (WL1) and one of the plurality of second columns (SL1).

Claim 6. A method of programming a circuit with reduced disturbances comprising: selecting a first target device (a memory cell of Fig 1) as identified by a target row in a plurality of rows and a target column in a plurality of columns (as seen in Fig 1); selecting the target row (corresponding WL); connecting the plurality of rows other than the target row to a voltage potential with the same polarity as a programming signal (a voltage potential above or below the threshold value of a gate transistor on a 

Claim 7. The method of programming a circuit device with reduced disturbances as claimed in claim 6, further comprising: choosing a second target device after sending a pulse signal to pass the first target device (when another cell is to be accessed, and row select 20 sends a pulse signal to pass the first target device, the other cell is accessed).

Response to Arguments
Applicant's arguments with respect to claims 1, 5 and 6 have been considered but are moot in view of the new ground(s) of rejection.
Newly amended claims 1, 2 and 6 addressed in the 102 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827